Title: To James Madison from Thaddeus Mason Harris, 6 August 1816
From: Harris, Thaddeus Mason
To: Madison, James


        
          Dorchester, Masstts. Augt 6. 1816.
        
        May it please your Excellency, to permit a humble supplicant to press through the crowd that come to seek your favour, and solicit mercy in behalf of an unfortunate female.
        In making this application, I am indeed awed by those high considerations which demand and dictate the most respectful address; but which, I apprehend, need not deter me from a modest and frank statement of circumstances sufficiently important and interesting to deserve the benignant attention which I now implore you to yield: and I make the appeal directly

to the Chief Magistrate of the nation, because he alone can extend the needed clemency & relief.
        Were I soliciting merely for myself, I should have deemed it necessary to substantiate my claims by adducing in my favour the testimonials of those to whom I am most known, whose notice is honour, and whose estimation is fame; but, as the petitioner for another, I make no pretensions but those which belong to me as the Minister of Religion and the advocate for humanity.
        Suffer me then, respected Sir, to entreat your attention to the peculiarly affecting situation of Mrs. Jerusha Blackman of this town, whose petition for relief was transmitted to the Secretary of the Treasury in May last, with an earnest request that he would have the goodness and benevolence to lay it before you; and which has since been returned uncomplied with. That Petition, sworn before a Magistrate, and accompanied with a certificate upon oath, of two credible persons, her neighbours, to the truth of the facts stated in it, respectfully and humbly represents, that, “she is now imprisoned in Boston in the Common Goal under the direction of the Marshal of the District of Massachusetts, by virtue of an Execution which issued on a judgement recovered at the District Court of the United States for the District aforesd. holden at Boston on the third tuesday of March last, in favour of the United States of America, for the sum of One hundred and fifty dollars debt, and thirty two dollars and eighty five cents costs of suit, and further costs of commitment amounting to about nine dollars and eighty one cents; that the petitioner is altogether unable to pay the debt and costs, being a poor widow woman, & having seven small children, mostly dependent upon her labour for support; that she has been frequently obliged to ask charity of her neighbours, and has long been accustomed to receive from them donations in charity to assist her in supporting her children, five of whom are living with her; that she was accustomed to retail small groceries in a little shop, with the profits to assist in supplying her family with necessaries; but, since the passage of the licence law of the United States, has been obliged to discontinue that business, not being able to pay for a licence; that she has not in any way concealed, nor made any conveyance of her estate in trust for herself or with an intent to defraud the United States; and in every respect believes that her situation comes within the provision of an act entitled ‘an act providing for the relief of persons imprisoned for debts due to the United States,’ excepting that the said judgement was obtained against her for a penalty supposed to be incurred by selling without licence; that this judgement was obtained against her by a default, and she verily believes that if she could have attended the Court and made a defence, she would have been acquitted by the Jury, but she could not obtain money to defray the expenses of attending Court and of a trial: and

your Petitioner humbly hopes that the President of the United States will find it the dictate of humanity, and consistent with his known benevolence and the high responsibility of his exalted office to grant a free pardon or remission of the said debt and costs, and thereby restore her to her family and former industry, otherwise her family must be left to want and wretchedness, and your petitioner be supported in prison at the expense of the United States.”
        It would be superfluous for me, after this recapitulation of her petition to say any thing more. Neither the judgement needs any more lucid statement, nor the heart any stronger plea. Yet may I be permitted to remark that though by the death of her husband, and in consequence of those reverses in life to which all are exposed, she is in reduced circumstances, she is a respectable and deserving woman; and, as a member of the Church in this place, has a claim upon its Pastor at least for sympathy with her sufferings and efforts for their alleviation; nor can her neighbours and friends be unmoved at seeing a helpless inoffensive female taken from her family of fatherless children, who are wholly dependent on her protection and care, and immured in a prison among felons. Were she actually guilty of crime, (& this must be her only one) four months of imprisonment, with such attendant circumstances of debasement and mortification, might now ask the alleviations of mercy. Nay, if it were indeed proved that she had done amiss, (and it may have been through inadvertence and inconsideration) surely she has already endured enough. If the design of punishment, where deserved, be rather to correct than oppress the offender, when that effect is produced, the infliction may cease, and yet the majesty of the Law retain all its dignity, and its tendency to restrain others from transgression be in no sense weakened. Whereas, if disregarding peculiar circumstances, like those so ingenuously stated in her petition, it is yet rigorous in its exactions, it may in the end exemplify the maxim, “summum jus, summa injuria.”
        For the manner of this application, which I am aware is out of the usual line in which communications should be made, and for the freedom of my address, I plead the indulgence to which the peculiarly affecting circumstances seem entitled, together with the pressing emergency which admits not the delay of forms and ceremony; and now humbly cast myself and the case of this distressed woman on your clemency, entreating you to condescend to hear with compassion the groaning of the prisoner, to remit her fine, and to let the captive go free. So shall the sighs of the desolate widow, and the lamentations of her fatherless children be exchanged for gladness; and their grateful acknowledgements ascend to Heaven mingle with those of their Pastor and intercessor
        
          Thaddeus Mason Harris, D.D.Minister of the first Church in Dorchester.
        
       